DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
2. This is in response to the amendments filed on 7/21/2022. Claims 1,3, 5,7, 11 , 12, and 14 have been amended. Claims 1, 3, 5, 7, and 9 -16 are currently pending and have been considered below.

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 8/24/2022 in response to an Examiner Initiated Interview on 8/24/2022 with attorney B. Graham Nelson Reg. No. 72699.

Please amend only claim 14 as follows:
           14. (Currently Amended) A non-transitory computer readable medium storing a
program that causes a computer to execute a process for information processing, the process comprising: 
       receiving, from a first user, an instruction to distribute content that the first user owns to a second user;
        distributing the content to the second user based on the instruction;
        storing information that the content is distributed in a memory;
        receiving, from a third user, a request to use content that the third user owns; and
        executing processing in accordance with the request in a case where the content
identified by the request is determined as content that has been distributed by the processor, based on the information stored in the memory, wherein
        the processing is not executed in a case where the content identified by the request is determined, based on the information stored in the memory, as having been distributed without involving the processor.

Allowable Subject Matter
4.    Claims 1, 3, 5, 7, and 9 -16 are allowed as amended.

Examiner Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby executing processing in accordance with the request in a case where the content identified by the request is determined as content that has been distributed by the computer, based on the information stored in the memory, wherein the processing is not executed in a case where the content identified by the request is determined, based on the information stored in the memory, as having been distributed without involving the processor.  The closest prior art being "Ginter" (US 20090043652 A1), “Thorpe” (US 20150350342 A1), and newly cited “Bacastow” (US 20160080397 A1). Ginter discloses electronic appliances such as computers equipped to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information. Such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions. Thorpe discloses local caching servers (LCSs) configured to cache content so that the content can be acquired by client electronic devices that are located on local area networks (LANs) with the LCSs The servers may enable the acquisition of the cached content, a client electronic device sends, to a registration server, a request for identifiers for LCSs that are located on a LAN with the client electronic device. New art Bacastow discloses a method and system for tracking the movement of data elements as they are shared and moved between authorized and unauthorized devices and among authorized and unauthorized users.

6. What is missing from the prior art of record is the plain fact that the prior art to include primary art Ginter does not specifically deny execution of content by accessing memory to verify that the content was distributed without his computers.  The Examiner is further persuaded by applicant arguments (see Remarks) on 07/21/2022 pages 6-7 addressing the combination of the prior art of record.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 14. Therefore claims 1 and 14 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1 and 14 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
08/24/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491